DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 18 of U.S. Patent No. 10,909,797. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims encompass subject matter that is commensurate in scope.
US Application 17/138,304
US Patent No. 10,909,797
Similarities/Differences
1. A reel structure for a gaming machine comprising: 



a display; and 

a reel enclosing the display and including a variable display position through which the display is visible; 





wherein the display is operable to i) impart light and video effects through the variable display position, ii) when the reel stops rotational movement about the display to register the variable display position with the display, activate at different times a first portion of the display to generate a color and a second portion of the display a backlight, and, 

iii) during the rotational movement, intermittently and timed with the rotational movement, activate the display to flash one of the color and the backlight.
1. A display device for an electronic gaming machine comprising: a support structure; 

a video display secured to the support structure; 

a mechanical reel rotatably mounted to the support structure for rotational movement relative to the video display and having an outer side and inner side, the outer side defining a plurality of symbol positions, including a first symbol position, a second symbol position, and at least one variable displaying position at which the video display may be varied; and a processor operable to control the video display to cast a video onto the inner side of the mechanical reel through the at least one variable displaying position, when the mechanical reel stops rotational movement to register the at least one variable displaying position with the video display, activate at different times from behind the first symbol position at least one of a color and backlighting and from behind the second symbol position a different one of the color and backlighting, when the mechanical reel stops the rotational movement to register the first symbol position and the second symbol position with the video display, and activate the video display to intermittently flash the color and backlighting timed with the rotational movement during the rotational movement.
Same
8. A method for controlling a reel structure in a gaming machine having a game controller, a display, and a reel enclosing the display and including a variable display position through which the display is visible, the method comprising: 






controlling, via the game controller, the display to impart light and video effects through the variable display position;

 determining, via the game controller, a rotational movement of the reel; 

when the reel stops the rotational movement and registers the variable display position with the display, generating, via the game controller, at different times a first portion of the display to assume a color and a second portion of the display a backlight; and 

when the reel is in the rotational movement, activating, via the game controller, the display to flash one of the color and the backlight intermittently that is timed with the rotational movement.
18. A method for controlling a video display of a mechanical reel assembly comprising a mechanical reel, the mechanical reel having an inner side and an outer side, the outer side defining a plurality of symbol positions, including a first symbol position, a second symbol position, and at least one variable displaying position at which the video display may be varied, the method comprising: 

determining, via a game controller, a stop position for the mechanical reel based on reel symbol data and a video to cast from the video display onto the inner side of the mechanical reel based on display data; communicating to a player interface, via the game controller, the stop position for the mechanical reel and the video to display at the video display; stopping the mechanical reel at the stop position; displaying the video, cast from the video display, onto the inner side of the mechanical reel through the at least one variable displaying position, when the mechanical reel stops rotational movement to register the at least one variable displaying position with the video display, activating the video display at different times from behind the first symbol position at least one of a color and backlighting and from behind the second symbol position a different one of the color and backlighting, when the mechanical reel stops the rotational movement to register with the first symbol position and the second symbol position with the video display; and activating the video display to intermittently flash the color and backlighting timed with the rotational movement during the rotational movement.
Same
15. A non-transitory computer-readable medium comprising one or more sequences of instructions for conducting a game on a gaming system having a display and a reel, the reel enclosing the display and including a variable display position through which the display is visible, and the one or more sequences of instructions, which, when executed, cause one or more processors to perform at least the steps of: 

casting light and video effects through the variable display position via the display;

 determining that the reel is in a rotational movement about the display; when the reel is in the rotational movement, intermittently and timed with the rotational movement, flashing one of a color and a backlight; 

determining that the reel stops rotational movement about the display and that the variable display position is aligned with the display; and 

when the reel stops the rotational movement about the display and the variable display position is aligned with the display, controlling at different times a first portion of the display to display to generate the color and a second portion of the display the backlight.
18. A method for controlling a video display of a mechanical reel assembly comprising a mechanical reel, the mechanical reel having an inner side and an outer side, the outer side defining a plurality of symbol positions, including a first symbol position, a second symbol position, and at least one variable displaying position at which the video display may be varied, the method comprising: 

determining, via a game controller, a stop position for the mechanical reel based on reel symbol data and a video to cast from the video display onto the inner side of the mechanical reel based on display data; communicating to a player interface, via the game controller, the stop position for the mechanical reel and the video to display at the video display; stopping the mechanical reel at the stop position; displaying the video, cast from the video display, onto the inner side of the mechanical reel through the at least one variable displaying position, when the mechanical reel stops rotational movement to register the at least one variable displaying position with the video display, activating the video display at different times from behind the first symbol position at least one of a color and backlighting and from behind the second symbol position a different one of the color and backlighting, when the mechanical reel stops the rotational movement to register with the first symbol position and the second symbol position with the video display; and activating the video display to intermittently flash the color and backlighting timed with the rotational movement during the rotational movement.
Differences: non-transitory computer readable medium


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1 - 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nagano (JP2006/110064A), machine translation in view of Gauselmann (US 2008/0255907)
As per claim 1, 
a display; and (Nagano discloses electronic displays that are positioned behind reel assemblies) (Nagano Fig 2 - 4, Page 2, par 5)
a reel enclosing the display and including a variable display position through which the display is visible; (Nagano discloses the use of electronic displays positioned behind a reel assembly that includes a transmissive window) (Nagano Fig 2 - 6 , page 2, par 5)
wherein the display is operable to i) impart light and video effects through the variable display position, (Nagano discloses that the electronic displays which may be LCD’s can display bonus symbols and impart light through the transmissive window when the reel is stopped and when the reel is rotating such that what is displayed on the electronic display is timed with the rotation of the reels) (Nagano page 5, pars 7 – 11)
and, iii) during the rotational movement, intermittently and timed with the rotational movement, activate the display to flash one of the color and the backlight. (Nagano discloses that during rotation the display is used to display intermittently a symbol that moves across the display wherein the display displays at certain moments a color and a backlight wherein the color is a “white light”) (Nagano  page 5, par 10 – 11: page 6, par 9 – page 7, par 1)
Nagano fails to specifically disclose:
ii) when the reel stops rotational movement about the display to register the variable display position with the display, activate at different times a first portion of the display to generate a color and a second portion of the display a backlight,
However, in a similar field of endeavor, Gauselmann discloses a backlighting assembly that is positioned behind the reels wherein the backlighting assembly is able to provide lighting of different colors and able to blink at different times to highlight multiple different portions of reel positions when the reels are stopped. Gauselmann discloses a system wherein backlighting of different colors is provided to the inner side of slot machine game reels by means of at least LED’s wherein the select ones of the plurality of LED ‘s are separately activated to provide backlighting of different colors to the different portions of the reels at different times, such as middle LED’s activating at different times then the upper and lower LED’s. Gauselmann also discloses the use of LED’s to create various patterns such as starburst patterns illuminating from the middle and traveling outward from the reel positions. (Gauselmann 0022, 0026 — 0029).
It would be obvious to one of ordinary skill in the art to modify Nagano in view of Gauselmann to provide a reel assembly wherein a LCD display is mounted behind the reels to provide backlighting of various colors to the reels and to also activate different portions of the LCD display at different times while providing different color backlighting. This would be obvious in view Gauselmann that is directed towards the provision of backlighting reels for the purpose of highlighting different symbols or combinations. (Gauselmann 0029)
As per claim 2, wherein the variable display position is a first variable display position, and wherein the reel comprises a plurality of variable display positions including the first variable display position.  (Nagano Fig 5, #58)
As per claim 3, wherein the display is a first display, and further comprising a plurality of displays including the first display.  (Nagano Fig 6, #42R, multiple displays)
As per claim 4, wherein the display comprises a projector component operable to project directly through the variable display position on the reel. (Nagano Fig 2, page 2, Fig 6, “LCD projectors”)
As per claim 5, wherein the display spans across at least two symbol positions of a plurality of symbol positions on the reel.(Nagano Fig 2 – 4)
As per claim 6, wherein, when the variable display position is aligned with the display, the display to project one or more of an animated video symbol, a special symbol, an instruction, a video sequence or video content. (Nagano page 2, par 7)
As per claim 7, wherein the display flashes the color that is timed with the rotational movement of the reel, a presentation of at least one of a symbol at a plurality of symbol positions, or the variable display position during the rotational movement. (Nagano page 5, par 9-11)
As per claim 8, 
controlling, via the game controller, the display to impart light and video effects through the variable display position; (Nagano discloses that the electronic displays which may be LCD’s can display bonus symbols and impart light through the transmissive window when the reel is stopped and when the reel is rotating such that what is displayed on the electronic display is timed with the rotation of the reels) (Nagano page 5, pars 7 – 11)
determining, via the game controller, a rotational movement of the reel; 
when the reel is in the rotational movement, activating, via the game controller, the display to flash one of the color and the backlight intermittently that is timed with the rotational movement. (Nagano discloses that during rotation the display is used to display intermittently a symbol that moves across the display wherein the display displays at certain moments a color and a backlight wherein the color is a “white light”) (Nagano  page 5, par 10 – 11: page 6, par 9 – page 7, par 1)
Nagano fails to specifically disclose:
when the reel stops the rotational movement and registers the variable display position with the display, generating, via the game controller, at different times a first portion of the display to assume a color and a second portion of the display a backlight; and 
However, in a similar field of endeavor, Gauselmann discloses a backlighting assembly that is positioned behind the reels wherein the backlighting assembly is able to provide lighting of different colors and able to blink at different times to highlight multiple different portions of reel positions when the reels are stopped. Gauselmann discloses a system wherein backlighting of different colors is provided to the inner side of slot machine game reels by means of at least LED’s wherein the select ones of the plurality of LED ‘s are separately activated to provide backlighting of different colors to the different portions of the reels at different times, such as middle LED’s activating at different times then the upper and lower LED’s. Gauselmann also discloses the use of LED’s to create various patterns such as starburst patterns illuminating from the middle and traveling outward from the reel positions. (Gauselmann 0022, 0026 — 0029).
It would be obvious to one of ordinary skill in the art to modify Nagano in view of Gauselmann to provide a reel assembly wherein a LCD display is mounted behind the reels to provide backlighting of various colors to the reels and to also activate different portions of the LCD display at different times while providing different color backlighting. This would be obvious in view Gauselmann that is directed towards the provision of backlighting reels for the purpose of highlighting different symbols or combinations. (Gauselmann 0029)
Independent claim(s) 15 is/are made obvious by the combination of Nagano in view of Gauselmann based on the same analysis set forth for claim(s) 8, which are similar in claim scope.
Dependent claim(s) 9 – 10 and 16-20 is/are made obvious by the combination of Nagano in view of Gauselmann based on the same analysis set forth for claim(s) 2 – 7 respectively, which are similar in claim scope.

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS A WILLIAMS whose telephone number is (571)272-5911. The examiner can normally be reached Mon-Fri 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAW/Examiner, Art Unit 3715                                                                                                                                                                                                        12/16/2022

/James S. McClellan/Primary Examiner, Art Unit 3715